Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 1 of 8 Page ID #:2390


 1   Howard E. King (77012)
     hking@khpslaw.com
 2   Henry D. Gradstein (89747)
     hgradstein@khpslaw.com
 3   Andres Monserrate (324991)
     KING, HOLMES, PATERNO & SORIANO, LLP
 4   1900 Avenue of the Stars, 25th Floor
     Los Angeles, CA 90067
 5   Telephone: (310) 282-8989
 6   Edwin F. McPherson (106084)
     emcpherson@mcpherson-llp.com
 7   Pierre B. Pine (211299)
     ppine@mcpherson-llp.com
 8   MCPHERSON LLP
     1801 Century Park East, 24th Floor
 9   Los Angeles, CA 90067
     Telephone: (310) 553-8833
10
     Attorneys for Plaintiffs
11   (Additional Counsel Listed on Signature Page)
12
                           UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     SOUNDGARDEN, a Partnership; TOM           CASE NO. 2:19-cv-05449-JAK-JPR
16   WHALLEY, as Trustee of the Afeni
     Shakur Trust; JANE PETTY; STEVE           PLAINTIFFS’ SUPPLEMENTAL
17   EARLE, individually and on behalf of      MEMORANDUM REGARDING
     all others similarly situated,            PLAINTIFFS’ THIRD MOTION TO
18                                             COMPEL DISCOVERY FROM
                       Plaintiffs,             DEFENDANT
19
           v.                                  [DISCOVERY DOCUMENT:
20                                             REFERRED TO MAGISTRATE
     UMG RECORDINGS, INC., a                   JUDGE JEAN P. ROSENBLUTH]
21   Delaware corporation,
                                               Class Cert. Mot. Due: Jan. 17, 2020
22                     Defendant.              Fact Discovery Cutoff: Sept. 14, 2020
                                               Pretrial Conference: TBD
23                                             Trial Date:            TBD
24                                             Hearing:
                                               Date:    Mar. 5, 2020
25                                             Time:    2:30 p.m.
                                               Place:   Courtroom 690
26                                                      Roybal Federal Building and
                                                        United States Courthouse
27                                                      255 E. Temple St.
                                                        Los Angeles, CA 90012
28                                             Judge:   Hon. Jean P. Rosenbluth

        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                    MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 2 of 8 Page ID #:2391


 1            UMG is once again playing games with Plaintiffs and the Court in relation to a
 2   discovery dispute. UMG’s positions in prior litigation against NBCU and AXA
 3   regarding the fire, and the position it apparently plans to take in this case filed against
 4   UMG by artists or their successors, are inconsistent. Indeed, UMG’s positions set forth
 5   in its motion to compel briefing are not even consistent with UMG’s own weeks-old
 6   sworn response to the interrogatory centrally in question. It is time for the Court to put
 7   an end to UMG’s game-playing, and to order UMG to come clean about the fire losses.
 8            1.    UMG Has Not Fully, Nor Accurately, Answered Interrogatory No. 1
 9            Plaintiffs’ Interrogatory No. 1 inarguably asked a relevant question: “Identify all
10   artists who had any master recordings damaged or lost in, by, or as a result of the June
11   1, 2008 fire on the NBCUniversal lot.”1 Plaintiff’s relevant and simple question should
12   have received a simple answer. UMG previously told NBCU that “more than 118,000
13   original music recordings” were lost in the fire. UMG also provided NBCU, as well as
14   its insurer AXA, with access to a database of assets determined to have been lost in the
15   fire—the so-called “God List”—containing nearly 17,000 artist names. UMG should
16   have at least started answering Interrogatory No. 1 by identifying (either individually,
17   or by providing a key or explanation related to the database contents) which of the
18   17,000-some artist names were associated with master recording assets in the database.
19            UMG, however, has made repeatedly clear that it intends to raise questions about
20   the accuracy of the “God List”, which it relied on in prior litigations to account for its
21   fire losses, and about its own prior representations in those litigations, in this case.
22   Plaintiffs hope the eventual fact-finder will join them in viewing with healthy skepticism
23   UMG’s change of positions between the old cases, in which UMG stood to make money,
24   to the current case, in which UMG stands to lose money. Nevertheless, during discovery,
25
26   1
         This information may not necessarily be needed to prove all of Plaintiffs’ claims (any
         artist who UMG told NBCU and AXA had lost master recordings in the fire, whether
27       or not actually lost, should be entitled to share in UMG’s recoveries from NBCU and
         AXA), it is unquestionably important to know for other pleaded claims. UMG does not
28       dispute relevance, but rather states only that the loss of a master is “not necessarily
         germane to UMG’s ability to commercially exploit the recordings.” Resp. at 6.
                                                     1
           PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                       MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 3 of 8 Page ID #:2392


 1   Plaintiffs must be entitled to a clear answer regarding what UMG now believes was lost
 2   following its more recent inquiries in response to a New York Times Magazine article.
 3   Instead of providing the clear answer demanded by the interrogatory, UMG responded
 4   with a convoluted explanation and a list of just 19 artists. This response was as evasive
 5   as it was incomplete. See Fed. R. Civ. P. 37(a)(4); Ellis v. Infinite Labs, LLC, Case No.
 6   SACV 13-00241 JLS (ANx), 2014 WL 12617353, at *1 (C.D. Cal. May 1, 2014).
 7            That UMG’s response to Interrogatory No. 1 is incomplete is easily shown
 8   through arithmetic. UMG’s response to Interrogatory No. 1, verified by Patrick Kraus,
 9   listed 19 artists whose “original master recordings” were “impacted” by the fire. In
10   response to this motion, UMG supplied a declaration from Mr. Kraus.2 Mr. Kraus now
11   denies that two of his own previously-listed artists—R.E.M. and Les Paul—had any
12   “original master recordings” that were “impacted.” If this change of heart is to be
13   believed—given the careful wording of the declaration, Mr. Kraus may just be quibbling
14   over UMG’s self-selected adjective “original master recordings” and its favorite verb
15   “impacted,” neither of which appeared in Plaintiffs’ interrogatory—then UMG has
16   identified so far just 17 artists who lost master recordings. Yet Mr. Kraus’s declaration
17   goes on to explain that UMG has completed review of inquiries from 165 artists
18   regarding whether their “original master recordings” were “impacted,” and has
19   concluded that 138 of these artists were not impacted. That leaves 27 artists with
20   “original master recordings” confirmed “impacted,” not the 17 (minus R.E.M. and Les
21
22
23
     2
         UMG’s response to this motion appears to rely on Mr. Kraus’s declaration to support
24       an assertion that the purpose of the “God List” inquiry was something other than to list
         the assets that were destroyed in the fire, so that they could perhaps be “matched” with
25       (potentially lesser-quality) backups located elsewhere for digital copying. But Mr.
         Kraus’s declaration says nothing of the sort. Moreover, Mr. Kraus was not a witness
26       in the NBCU or AXA cases. UMG’s initial disclosures in this case included his name,
         but UMG did not indicate that Mr. Kraus was among the nine identified potential
27       witnesses (only one of whom is a current UMG employee) with knowledge related to
         UMG’s “efforts to inventory and replace assets impacted by the Fire.” Mr. Kraus’s
28       LinkedIn page indicates he did not start working at UMG until many years after the
         fire and post-fire inquiry—he lacks any personal knowledge regarding this key issue.
                                                     2
           PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                       MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 4 of 8 Page ID #:2393


 1   Paul as Mr. Kraus now suggests) previously identified. Ten artists are therefore plainly
 2   missing from the current interrogatory response, based on Mr. Kraus’s own analysis.
 3         UMG’s interrogatory response, and its submission on this motion, are also
 4   evasive. UMG hopes to create a public impression that its limited inquiry since the New
 5   York Times Magazine publication calls the results of the investigation that resulted in
 6   the 100,000+ entry “God List” (as shared with NBCU and AXA) into doubt. But the
 7   more recent inquiry proves nothing of the sort. UMG says it has responded to 392 artist
 8   inquiries since the publication, completed a review process in response to 165 of those
 9   inquiries, and determined that 138 of the artists who inquired did not have any “original
10   master recordings” “impacted.” But UMG has not disclosed who these 392, 165, and
11   138 artists were. It is possible, indeed likely, that UMG received inquiries from artists
12   who never had master recording assets listed on the “God List” in the first place. Thus
13   the more recent inquiry could well be largely consistent with the prior investigation.
14         It is imperative that the Court order UMG to stop hiding behind misleading spin,
15   and start providing real answers. UMG attempts to justify its discovery intransigence by
16   pointing to the undoubted burden that fully re-investigating and re-researching the fire
17   losses would pose. But the same treatise section cited by UMG for the proposition that
18   it should not have to conduct any research to answer Plaintiffs’ question goes on to state:
19         It would be a mistake, however, to suppose that the fact that answering an
           interrogatory would require research by the interrogated party is enough to
20         bar the interrogatory in every case. It is not. . . . An interrogatory will not
           be held objectionable as calling for research if the interrogated party would
21         gather the information in the preparation of its own case.
22   Wright & Miller, Fed. Prac. & Proc. § 2174 (3d ed.) (emphasis added). In order to sustain
23   its apparent defense—that materials previously represented to other adversaries as lost
24   were not really lost at all—UMG would have no choice but to provide Plaintiffs with
25   detailed information about which specific master recordings UMG has searched for, and
26   subsequently located, that were previously reported to NBCU and AXA as lost.
27         At the upcoming hearing, the Court should inquire for itself whether UMG plans
28   to deny at trial (or perhaps even at the class certification stage) the accuracy of the “God
                                                 3
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                     MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 5 of 8 Page ID #:2394


 1   List,” or to contend that the universe of artists who lost master recordings in the fire is
 2   unknown or unknowable. If UMG plans to make such arguments, the Court should put
 3   UMG to a choice: Finish your inquiry promptly and answer the question Plaintiffs asked
 4   (for example, by incorporating the “God List” by reference and then separately
 5   identifying any previously-listed master recordings which have subsequently been
 6   found), or drop these arguments and forgo the cost of answering a relevant question.
 7   Other courts have put parties to similar choices in similar circumstances. See, e.g.,
 8   Procaps S.A. v. Patheon, Inc., 2015 WL 1608807, at *4 (S.D. Fla. Apr. 10, 2015)
 9   (requiring antitrust plaintiff to either conduct research and supply the requested
10   information, or agree in writing to refrain from relying on the information). It is
11   outrageous for UMG to make representations to the Court such as “UMG knows today
12   that those postfire working lists were definitively wrong,” Resp. at 5, and “many of the
13   assets on this list are on our shelves today,” id. at 20, while refusing to determine which
14   ones.
15           Not one of UMG’s cited cases suggests a different outcome is appropriate here,
16   or that UMG’s position—in effect, “you can’t prove your case about what was lost,
17   because the results of our own old investigation were wrong, but we won’t tell you
18   exactly how those old investigation results were wrong”—is acceptable. The UMG-cited
19   cases have virtually nothing in common with the situation here. In Blanton v. Torrey
20   Pines Property Mgmt., Inc., No. 15-CV-0892 W (NLS), 2017 WL 1957560, at *4 (S.D.
21   Cal. May 10, 2017), a Fair Housing Act case regarding disparate impact on renter
22   families in the City of El Cajon, the interrogatory unreasonably asked the defendant for
23   information about its properties beyond that city. In Garcia v. Blahnik, No. 14cv875-
24   LAB-BGS, 2016 WL 3854584, at *3 (S.D. Cal. Jul. 15, 2016), the interrogatory asked
25   the defendants to describe their work duties, and the defendants answered the question
26   posed in detail. United States v. $209,815 in U.S. Currency, No. C 14-0780 SC, 2015
27   WL 1927431, at *4 (N.D. Cal. Apr. 28, 2015), concerned an interrogatory that asked the
28   claimant to list documents in his possession, and the disputed response made clear that
                                                 4
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                     MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 6 of 8 Page ID #:2395


 1   the claimant had no further documents. Finally, the relevant interrogatory at issue in
 2   Gorrell v. Sneath, 292 F.R.D. 629, 639 (E.D. Cal. 2013), was from a pro se litigant, and
 3   asked the defendants to “review all possible []DHHS standards [related to drug testing]
 4   and compare them with the [requirements of a particular] BOP contract,” which the
 5   Court concluded would be “burdensome and would produce irrelevant information.”
 6         2.     UMG Must Produce All of the Requested Artist Contracts
 7         It is no moment that UMG has produced “thousands of recording agreements,”
 8   because the requests in question do not seek recording agreements generally. They seek
 9   the recording agreements associated with the specific master recording assets from the
10   “God List.” Those recording agreements are highly relevant, since they contain the
11   specific royalty provisions covering recordings actually, or purportedly, lost in the fire.
12   Unsurprisingly, UMG found no authority supporting its position that, in response to a
13   request for specific contracts, it is permissible to perform a document dump from a
14   contract database, and leave it to the requesting party to determine if the requested
15   contracts are in the dump. The only case cited in this part of UMG’s motion is Hardge
16   v. Adams, No. 1:05-cv-00718 LJO DLB (PC), 2009 WL 410125, at *2 (E.D. Cal. Feb.
17   17, 2009), in which the court cautioned a pro se plaintiff about serving overbroad
18   requests that, for example, had “no limits in terms of time period or scope.”
19         3.     Plaintiffs Will Update the Court at the Hearing On Other Issues
20         Plaintiffs thank UMG for, on February 25, 2020, serving a production that
21   according to the accompanying letter contains all of the deposition transcripts and
22   exhibits from the NBCU case. Plaintiffs have also asked UMG to supply the video
23   recordings of these depositions, and await an answer. Although Plaintiffs have not yet
24   had a full opportunity to confirm that the February 25 production was complete,
25   Plaintiffs will update the Court regarding whether there is any remaining dispute as to
26   the prior deposition issues at next week’s hearing.
27
28
                                                 5
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                     MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 7 of 8 Page ID #:2396


 1   Dated: February 27, 2020          By:       /s/ Steven Sklaver
 2
                                       Howard E. King
 3                                     Henry D. Gradstein
                                       Andres Monserrate
 4                                     KING, HOLMES, PATERNO &
                                       SORIANO, LLP
 5
                                       Edwin F. McPherson
 6                                     Pierre B. Pine
                                       McPHERSON LLP
 7
                                       Steven G. Sklaver (237612)
 8                                     ssklaver@susmangodfrey.com
                                       Kalpana D. Srinivasan (237460)
 9                                     ksrinivasan@susmangodfrey.com
                                       Meng Xi (280099)
10                                     mxi@susmangodfrey.com
                                       SUSMAN GODFREY LLP
11                                     1900 Avenue of the Stars, Suite 1400
                                       Los Angeles, CA 90067
12                                     Telephone: (310) 789-3100
13                                     Stephen E. Morrissey (187865)
                                       smorrissey@susmangodfrey.com
14                                     SUSMAN GODFREY LLP
                                       1201 3rd Avenue, Suite 3800
15                                     Seattle, WA 98101
                                       Telephone: (206) 373-7380
16
                                       Mark H. Hatch-Miller (pro hac vice)
17                                     mhatchmiller@susmangodfrey.com
                                       SUSMAN GODFREY LLP
18                                     1301 Avenue of the Americas 32nd Floor
                                       New York, NY 10019
19                                     Telephone: (212) 336-8330
20                                     Attorneys for Plaintiffs
21
22
23
24
25
26
27
28
                                             6
        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                    MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 77 Filed 02/27/20 Page 8 of 8 Page ID #:2397


 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this the 27th day of February, 2020, I have electronically
 3   filed the foregoing document with the Clerk of the Court using the CM/ECF system.
 4   Notice of this filing will be sent to all parties and counsel of record by operation of the
 5   Court’s CM/ECF system. All other parties will be served by regular U.S. Mail. Parties
 6   may access this filing through the Court’s electronic filing system.
 7
 8                                                   /s/   Steven Sklaver
                                                           Steven Sklaver
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ THIRD
                     MOTION TO COMPEL DISCOVERY FROM DEFENDANT
